DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) are: a processing system, configured to combine projection data to reconstruct a target image, as recited in independent claim 1. Claims 2-9 are similarly rejected by virtue of their dependency on claim 1. For purposes of examination, Examiner will treat the claimed imaging apparatus as comprising a processing system with the aforementioned functionality (support for such treatment is based, at least in part on dependent claim 9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (U.S. Patent Application Publication 20120014582) in view of Hansis (U.S. Patent Application Publication 20130294570).

    PNG
    media_image1.png
    323
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    550
    media_image2.png
    Greyscale



As per claim 1, Schaefer et al. disclose an X-ray imaging apparatus comprising:
a rotating x-ray source (102) for emitting a radiation beam within a gantry system, wherein the rotating x-ray source combines with movement of a patient support (110) to create a helical imaging trajectory during a scan (see for example, para. [0030]); 
an x-ray detector (104) positioned to receive radiation from the x-ray source (102), wherein the detector (104) is offset relative to a virtual centerline from the x-ray source through an iso-center (114) of the gantry system, such that a completed view of a target (108) requires combining a current view with at least one conjugate view due to the offset, wherein the conjugate view comprises a trailing view or a leading view during a neighboring rotation; and 
wherein projection data measured from the current view is combined with projection data determined from projection data measured from the at least one conjugate 
[Examiner note(s): components (204; 206) disclosed in Schaefer et al., (see for example, Fig. 2, not shown above) as reconstructor and image processor are considered structural components configured to generate a reconstructed target image (see also for example, para. [0031])].
Schaefer et al. do not explicitly disclose an X-ray imaging apparatus comprising a beamformer.
Hansis discloses an X-ray imaging apparatus comprising a beamformer (28) configured to adjust a shape of a radiation beam emitted by an x-ray source (26) towards an offset detector (30) (see for example, Fig. 1, para. [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Schaefer et al. such that it incorporated the beamformer of Hansis. One would have been motivated to make such a modification for the purpose of adjusting a shape of a radiation beam emitted by an x-ray source (26) towards an offset detector as taught by Hansis (see for example, Fig. 1 and para. [0027], not shown above).
As per claims 2-4, Schaefer et al. as modified above, disclose an X-ray imaging apparatus wherein the detector (104) is offset relative to the virtual centerline in a channel direction; wherein the detector is offset relative to the virtual centerline in an axial direction and wherein the detector is offset relative to the virtual centerline in a channel direction and in an axial direction (see for example, para. [0029]). 
As per claims 5-6, Schaefer et al. as modified above, disclose an X-ray imaging apparatus, wherein the at least one conjugate view comprises a plurality of conjugate views and/or wherein the at least one conjugate view comprises the trailing view and the leading view during neighboring rotations (see for example, Fig. shown above; see also para. [0031]).
As per claims 7-8, Schaefer et al. as modified above, disclose an X-ray imaging apparatus, wherein the beamformer is configured to adjust the shape of the radiation beam by at least one of rotation or translation of x-ray attenuated material of the beamformer and/or wherein the beamformer is configured to adjust the shape of the radiation beam into a rectangle or parallelogram ((see for example Hansis, Fig. 1 and para. [0027]).
As per claim 9 Schaefer et al. as modified above, disclose an X-ray imaging apparatus comprising a data processing system (204; 206) configured to: receive measured projection data from the current view and the at least one conjugate view; determine values of rays missing in the projection data from the current view based on the measured projection data from the at least one conjugate view; and merge the values of the missing rays with the measured projection data from the current view (see for example, para. [0031]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Schaefer et al. (U.S. Patent Application Publication 20120014582).
As per claims 10-19, Schaefer et al. disclose a method comprising the step(s) of: 
receiving measured projection data from a current view and at least one conjugate view from the offset detector during a helical imaging scan; 
determining values of rays missing in the projection data from the current view based on the measured projection data from the at least one conjugate view (para. [0031]); and 
merging the determined values of the missing rays with the measured projection data from the current view to form a completed view of a target (see for example, Figs. shown above; see also paras. [0030; 0035-0037; 0042-0047]). 
[Examiner note(s): Schaefer et al. Fig. 1A is substantially similar to instant application 16/694190 Fig. 4 and concludes the imaging system and processing follow similar algorithmic processes. Keywords of note include: helical scan - para. [0030]; missing rays (data) - paras. [0036; 0042]; differentiated projection data - paras. [0042-0043]; Hilbert transform - para. [0043]; back projection para. [0048]; detector offset - para. [0029])].
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 20, the examiner found no reference in the prior art that disclosed or rendered obvious a radiotherapy device comprising: 
a source of therapeutic radiation;
a data processing system configured to: receive measured projection data from a current view and an at least one conjugate view; 
determine values of rays missing in the projection data from the current view based on the measured projection data from the at least one conjugate view; 
merge the values of the missing rays with the measured projection data from the current view; and 
reconstruct a target image based on the merged data for use during adaptive IGRT and including all imitations recited in independent claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884